Citation Nr: 1547172	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  08-24 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to June 10, 2009, to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from December 1984 to December 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In September 2008 the Veteran testified at hearing before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is of record.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This issue was previously remanded by the Board in May 2011.  Subsequently, an April 2014 Board decision denied entitlement to TDIU, however, a July 2015 U.S. Court of Appeals for Veterans Claims (Court) decision set aside the Board's decision, specifically setting aside only the denial of TDIU prior to June 10, 2009, and returned this issue to the Board.  As such, the Board recharacterized the issue on appeal to reflect consideration of entitlement to a TDIU prior to June 10, 2009.

The issue of service connection for lumbar strain, to include low back condition as secondary to the service-connected disability of total left hip replacement, appears to have been raised by the record in an October 2015 brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The July 2015 Court order indicated that the Board had failed to adequately address the question of whether the Veteran was entitled to a TDIU prior to his June 2009 hip replacement.  That is, the Court found that the Board's failure to address whether the Veteran was entitled to referral for consideration of extraschedular TDIU for the period prior to June 10, 2009, necessitated remand for that period.

By way of history, the Veteran brought a claim for service connection for bilateral hip disabilities in May 2006.  Service connection was granted, and initial ratings assigned.  The Veteran appealed the initial ratings.  Ultimately, the issue of TDIU arose in the context of the initial rating claims, pursuant to Rice v. Shinseki, App. 447 (2009), which means that the appellate period began in May 2006.  

During the appeal, the Veteran underwent a right total hip replacement in June 2009.  When the case was before the Board, the issue of TDIU was denied based on the May 2012 VA opinion, finding that the Veteran's functional limitations (notably post-hip replacement) would not preclude work.  The Court pointed out that because the functional impairment described was that present after the hip replacement, there is yet to be a determination of the functional impairment prior to the hip replacement.  

Importantly, the evidence of record prior to June 2009 includes statements by the Veteran that he was roofer, and also was trained as a truck driver.  In a December 2007 statement in support of claim, the Veteran indicated that it was "hard if not impossible" to work or get a job because of his hip problems.  In a September 2008 DRO hearing, the Veteran testified that he had no endurance in his hips, and could not sit comfortably for more than 15 minutes.  He also had difficulty walking and climbing stairs.  In a February 2009 statement in support of claim, the Veteran indicated that he could no longer perform as a truck driver, as he could no longer operate the clutch on a tractor trailer.   In a May 2009 VA examination, he reported that he could not be a roofer because he could not climb ladders anymore due to his hips.  

The Board cannot assign an extra-schedular evaluation in the first instance under 
§ 4.16(b) or § 3.321(b) (1).  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  It can, however, adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Given the Veteran's education and work history, which reflect that he was trained as a roofer and a tractor trailer driver, and given the credible lay statements which show that he had functional limitations in his hips prior to the 2009 hip replacement that, at the very least, made his jobs difficult, and at most, impossible, the Board finds that referral to the Director of Compensation is required.

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claim for TDIU for the period prior to June 2009 to the Under Secretary for Benefits or Director of Compensation for consideration of an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), all of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered.  

Note that the Veteran's training and work history was as a roofer and a tractor trailer driver.  Note also the above listed lay statements regarding his functional limitations prior to his June 2009 hip replacement. 
 
2.  Thereafter, readjudicate the TDIU claim for the period prior to June 2009 on both a schedular basis and an extra-schedular basis under 38 C.F.R. § 4.16(b).  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






